Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vaughnta Markees Jones appeals the district court’s order denying the Fed. R.Civ.P. 60(b) motion for reconsideration filed in Jones’ 28 U.S.C. § 2255 (2012) proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Jones, Nos. 0:06-cr-01169-CMC-1; 0:13-cv-01642-CMC, 2014 WL 4629334 (D.S.C. Sept. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.